DETAILED ACTION

1.	This communication is being filed in response to the submission having a mailing date
of (02/12/2022) in which a (3) month Shortened Statutory Period for Response has been set.

2.	All the cited material, pages, columns, line numbers, paragraphs, and the like, of the
present application and prior art, will be identified in abbreviated form, as following:
_ Page/Column (1), Lines (3 -15) of an applied prior art will be called out as: (Refer. [1: 3 -15]).
_ Similarly, the twenty-fifth paragraph of a cited reference will be (Refer. [0025]).

         Notice of Pre-AIA  or AIA  Status

3.	The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .

               Information Disclosure Statement

4.	 The Information Disclosure Statement (IDS) that was/were submitted on (02/11/2020; 07/28/2020; 12/14/2020 and 05/10/2022) are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

            Specification

5.	The lengthy specification has not been checked to the extent necessary to determine
the presence of all possible minor errors. Applicant's cooperation is requested in correcting
any errors of which applicant may become aware in the specification.

                                                                    Drawings

6.	The submitted Drawings on date (03/26/2020) has been accepted and considered under the 37 CFR 1.121 (d).

                                                               Claim rejection

 35 USC § 103 rejection

7.	In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any
correction of the statutory basis for the rejection will not be considered a new ground of
rejection if the prior art relied upon, and the rationale supporting the rejection, would be the
same under either status. The following is a quotation of 35 U.S.C. 103 which forms the basis
for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.1.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ
459 (1966), that are applied for establishing a background for determining obviousness under
35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

7.2.	Claims (16 -45) is/are rejected under 35 U.S.C. 103 as being unpatentable over
Artemis; et al (“Artemis handheld system”; hereafter “Artemis; 2013”) in view of Nie; et al. (US 2011/0152692; hereafter “Nie”).

Claim 16. (Currently Amended) Artemis discloses the invention substantially as claimed - A portable imaging apparatus, comprising: (e.g. a handheld fluorescent image capturing system for medical applications/procedures, as illustrated in Fig. 1A/B; [p. 4]; also employing both color and plurality of fluorescent channel, able to capture and measuring signals in the visible or IR wavelength range; [p. 5], received from light source, to excite a plurality of different fluorescent reporters that produce fluorescent light at two or more distinguishable wavelengths, (e.g. see similar in [Artemis; p. 5])
	Given the teachings of Liao; et al. as a whole, and under the obvious assumption and purpose of his papers, it is noted that some of the functional steps/components as listed (i.e. filters, prism applications, hardware architecture, etc - not disclosed), are missed or not fully described in the papers.
	For the purpose of further clarification and in a similar field of endeavor, Nie discloses a medical system for in-vivo and intra operative tumor detection, having plurality of configurations (i.e. examples) of the same, similarly using combination of laser light excitation source and portable spectroscopy detection techniques, as shown in Fig. 1.
	Nie specifically teaches - a light source configured to deliver multiple excitation wavelengths of light to excite a plurality of different fluorescent reporters that produce fluorescent light at two or more distinguishable wavelengths, (e.g. see Fig, 1A/B; [Nie; 0099])
wherein the light source is configured to deliver an even distribution of light via a plurality of emission points disposed in a planar configuration around a single axis optical lens; (e.g. see 140 -142 in the target area; [Nie; 0056])
a prism configured to direct light received through a lens onto a plurality of spatially- separated detectors via at least three discrete optical pathways, (e.g. see prism mirror components 112/114 of the same for multiple different optical paths; [Nie; 0056])
such that said detectors can measure, in real-time, different emitted signals at the two or more distinguishable wavelengths simultaneously; and (e.g. tissue and intra-operative measuring applications disclosed in Fig. 4; [Nie; 0082 -0083])
a processor configured to process signals corresponding to the detected fluorescent light at the two or more distinguishable wavelengths to provide images of fluorescence of the plurality of different fluorescent reporters within a subject; (e.g. see at least one CPU module performing all the system required functionality, Fig. 1A/B; [Nie; 0056]). 
It would have been obvious before the effective filing date of the claimed invention to a
person having ordinary skill in the art to modify the papers of Artemis with the system design architecture of Nie - that include an enhanced architecture for detecting, capturing and processing techniques, providing real-time intraoperative assistance, anatomical guidance in a diagnostic or therapeutic, during medical procedure, easier to distinguish view tracking in the roi and the surrounding tissue [Nie; Summary; 0100].)

Claim 17. (Presently Presented) Artemis/Nie discloses - The imaging apparatus of claim 16, wherein the light source comprises two or more lasers and/or a light engine; (e.g. see similar construction, including laser and/or light engine in Fig. 1 in both [Artemis] and [Nie; 0056]; the same motivation applies herein.)

Claim 18. (Canceled)  

Claim 19. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 16 wherein the apparatus further comprises a multi-band filter positioned in front of the lens wherein the multiband filter is configured to block any high power excitation light coming from the light source but will be transparent for all other light; (e.g. see similar use of low/high and bandpass filters; [Nie; 0013; 0060]; the same motivation applies herein.)

Claim 20. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 16, wherein the apparatus comprises narrow band filters each positioned between the prism and a respective detector. (e.g. see structural configurations of the optics, including prism and filtering modules in both Figs. 1; [Artemis/Nie]; and more precisely Figs (3 -4) [Nie; 0060; 0084]; the same motivation applies herein.) 

Claim 21. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 16, wherein the prism is a dichroic prism; (e.g. see dichroic mirror prism disclosed; [Nie; 0060]; the same motivation applies herein.)

Claim 22. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 16, wherein the prism comprises at least two surfaces each comprising a different coating. Examiner’s note is taken regarding the well-known advancement of using different coating in prism optics, way before the invention was made/filed.

Claim 23-29. (Canceled)  
  
Claim 30. (Current Amended) Artemis/Nie discloses - The portable imaging apparatus of claim 16, further comprising: 
a first signal pre-conditioning module for performing a first set of image processing operations on a first signal of the plurality of signals, (e.g. see analogous functionality in controller (130), Fig. 1; [Nie]) the first signal corresponding to a first unique reporter within the subject; (e.g. plurality of report configuration [Nie; 0081; 0084; 0086 -0090])
a second signal pre-conditioning module for performing the first set of image processing operations on a second signal of the plurality of signals, (e.g. see analogous functionality in controller (130), Fig. 1; [Nie]) the second signal corresponding to a second fluorescent reporter within the subject, (e.g. plurality of report configurations processed in controller module (130), Fig. 1; [Nie; 0081; 0082; 0084; 0086 -0090])
wherein the first and second signal conditioning modules are configured to synchronously perform image processing on their respective signals, (e.g. scaling and time synchronization, described in at least [Nie; 0082])
a third and/or subsequent signal pre-conditioning modules for performing the first set of image processing operations on a third and/or subsequent signal of the plurality of signals, (e.g. see analogous functionality in Fig. 1; [Nie]) each signal corresponding to a unique reporter; (e.g. plurality of report configuration [Nie; 0081; 0082; 0084; 0086 -0090]) and a monitor for displaying the processed signals; (e.g. see display 144, Fig. 1, for monitoring real-time visual representation (146) generated by the controller (130); [Nie; 0064]; employing detection, report analysis, integration, scaling and time synch, as described in at least [Nie; 0081; 0082; 0084; 0086 -0090]; same motivation applies herein.) 

Claim 31. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 30, wherein each of the first and second signal pre-conditioning modules and, 
the third and/or subsequent signal9613649v1Application No. 16/787,1127 Docket No.: 2003080-1812 pre-conditioning modules is a member selected from the group consisting of a field programmable gate array, an application-specific integrated circuit, and a central processing unit. Examiner’s note is taken regarding the well-known and interchangeably use of HW/SW design implementations via FPGA, ASIC, DSP, that may include core processing modules (CPUs).  

Claim 32. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 30, wherein the first and second signal pre-conditioning modules, the third and/or subsequent signal pre-conditioning modules exist on a single physical device; (e.g. see analogous modular architecture of the same in at least Figs. 1 in both [Artemis/Nie].)

Claim 33. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 30, wherein the first set of image processing operations comprises one or more members selected from the group consisting of fast Fourier transformation, discrete Fourier transformation, finite impulse response filtering, and infinite impulse response filtering. Examiner’s note is taken regarding the well-known use and commercial distributions of DSP(s) employing Fourier DCT applications and digital filtering techniques (i.e. FIR and IFR) way before the invention was made/filed. 
	In addition Nie teaches spectrally encoded nanoparticles imaging signals in the process [Nie; 0081], wherein the encoder by definition employs DCT and FIR filter techniques; the same motivation applies herein. 

Claim 34. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 30, further comprising: 
a first signal post-conditioning module for performing a second set of image processing operations on the first signal; (e.g. see controller (130) functionality in Fig. 1; [Nie])
a second signal post-conditioning module for performing the second set of image processing operations on the second signal, (e.g. see analogous functionality in controller (130), Fig. 1; [Nie]) wherein the first and second signal post-conditioning modules are configured to synchronously perform image processing on their respective signals, (e.g. see time integration and synch; [Nie; 0082])
a third and/or subsequent signal post-conditioning module for performing the second set of image processing operations on a third and/or subsequent signal of the plurality of signals, (e.g. see controller (130) functionality in Fig. 1; [Nie])
wherein the second set of image processing operations comprises one or more members selected (e.g. see controller (130) functionality in Fig. 1; [Nie]) from the group consisting of scaling, interlacing chroma resampling, alpha blend mixing, color plane sequencing, frame buffering, test pattern generation, 2D media filtering, color space conversion, control synchronization, and frame reading; (e.g. see sample imaging scaling techniques disclosed in [Nie; 0082 and 0088]; the same motivation applies herein.)  

Claim 35. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 34, wherein each of the first and second signal post-conditioning modules and, the third and/or subsequent signal post-conditioning module(s) is a member selected from the group consisting of a field programmable gate array, an application-specific integrated circuit, and a central processing unit. Examiner’s note is taken regarding the well-known and interchangeably use of HW/SW design implementations via FPGA, ASIC, DSP, that may include core processing modules (CPUs). 

Claim 36. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 34 wherein the first and second signal post-conditioning modules and, the third and/or subsequent signal post-conditioning module(s) exist on a single board unit. Examiner’s note is taken regarding the well-known use of single and modular electronic boards for HW and silicon components allocation.

Claim 37. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 3(e.g. see similar sample imaging multiplexing (i.e. combined) in at least [Nie; 0079]; the same motivation applies herein.)  

Claim 38. (Currently Amended) Artemis/Nie discloses - The imaging apparatus of claim 37, wherein the multiplexing module is additionally configured to multiplex the third and/or subsequent signals; (e.g. see similar sample imaging multiplexing (i.e. combined) in at least [Nie; 0079]; the same motivation applies herein.)  

Claim 39. (Currently Amended) Artemis/Nie discloses - The apparatus of claim 37, comprising a processor configured to retrieve (additional) data from a medical imaging data repository and graphically render the additional data with the multiplexed signals, wherein the multiplexing module (e.g. see similar sample imaging multiplexing (i.e. combined) in at least [Nie; 0079]; the same motivation applies herein.)  
is additionally configured to superimpose and/or graphically augment the additional data with the multiplexed signals; (e.g. see sample imaging scaling techniques disclosed in [Nie; 0082 and 0088]; the same motivation applies herein.)  

Claim 40. (New) Artemis/Nie discloses - The imaging apparatus of claim 16, wherein one of at least three discrete optical pathways comprises a RGB color channel; (e.g. see similar color channel used in Fig. 1; [Nie; 0056]; the same motivation applies herein.)   

Claim 41. (New) Artemis/Nie discloses - The imaging apparatus of claim 16, wherein two of the at least three discrete optical pathways comprises two or more dedicated channels for fluorophores; (e.g. see plurality of channel architecture used in at least Fig. 1; [Nie; 0056]; the same motivation applies herein.) 

Claim 42. (New) Artemis/Nie discloses - The imaging apparatus of claim 34, wherein the first and second signal pre- conditioning modules or the first and second post-conditioning modules are configured to perform the operations at the same time; (e.g. signals can be detected and measured simultaneously without parameter adjustment requirements; [Nie; 0085]; the same motivation applies herein.) 

Claim 43. (New) Artemis/Nie discloses - The imaging apparatus of claim 42, wherein each signal comprises a video stream and wherein each frame of the video stream (e.g. see image detection and capturing in both Figs. 1; Artemis/Nie) is processed by both the first and second signal post- conditioning device at the same time as each other, followed by the respective next video frames being processed at the same time as each other; (e.g. video signals can be detected and measured simultaneously without parameter adjustment requirements; [Nie; 0085]; the same motivation applies herein.) 

Claim 44. (New) Artemis/Nie discloses - A portable imaging system, comprising: the portable imaging apparatus of claim 16; and the plurality of different fluorescent reporters that produce fluorescent light at two or more distinguishable wavelengths, (e.g. see Fig. 1, where fluorescent and Raman signals employed; [Nie; 0084]) wherein each of the plurality of different fluorescent reporters comprises a silica nanoparticle; (e.g. see also at least [Nie; 0084]; the same motivation applies herein.) 

Claim 45. (New) Artemis/Nie discloses - The imaging system of claim 44, wherein the nanoparticle comprises from about 1 to about 20 ligands attached thereto; (e.g. see similar in [Nie; 0097]; the same motivation applies herein.) 

      Prior Art Citations

8.	The following List of prior art, made of record and not relied upon, is/are considered
pertinent to applicant's disclosure:

8.1. Patent documentation:

US 10,986,997 B2		Bradbury; et al.	A61B6/037; A61P35/00; A61B5/742; 
US 10,394,008 B2		Bares; et al.		G01J3/0208; G02B21/365; G01J3/2823; 
US 20030044353 A1	Weissleder, et al. 	C12Q1/6816; C12Q1/6823; C12Q1/6841;
US 20090236541 A1	Lomnes; et al.	A61B1/0646; A61B1/043; A61B5/0084; 
US 20090317806 A1	Hasson; et al.	C12Q1/686;
US 20110152692 A1	Nie; et al.		A61B5/0077; A61B90/361; A61B5/0075; 
US 20130046173 A1	Hyde; et al.		A61B5/4833; G06Q30/02;

8.2. Non-Patent Literature:

_ Image guided oncologic surgery using invisible light; Tanaka; 2006. 
_ Artemis handheld system; 2013.

        CONCLUSIONS

9.	Any inquiry concerning this communication or earlier communications from Examiner
should be directed to LUIS PEREZ-FUENTES (luis.perez-fuentes@uspto.gov) whose phone
number is (571) 270 -1168. The examiner can normally be reached on Monday-Friday 8am-
5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, WILLIAM VAUGHN can be reached on (571) 272-3922. The fax phone number for
the organization where this application or proceeding is assigned is (571) 272 -3922.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications
may be obtained from either Private PAIR or Public PAIR. Status information for unpublished
applications is available through Private PAIR only. For more information about the PAIR
system, http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR
system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call (800) 786 -9199 (USA/CANADA) or (571) 272 -1000.

/LUIS PEREZ-FUENTES/
Primary Examiner, Art Unit 2481.